Case o-20-/O0940-reg Voc obo-5 Filed QOl/leizl Entered Ol/icicl Llisooiocg

UNITED STATES BANKRUPTCY COURT

DISTRICT OF Eastern
In re: Case No. 20-70948
Chapter 7
Sheryl Stark
Debtors /

 

AFFIDAVIT OF JAMES MACCHIO IN SUPPORT OF APPLICATION
TO RETAIN BK GLOBAL REAL ESTATE SERVICES AND AGNELLI NEW
JERSEY RE, LLC TO PROCURE CONSENTED PUBLIC SALE PURSUANT TO
11 U.S.C. § 327, 328 AND 330

STATE OF NEW YORK

)
)
COUNTY OF Nassau )

James Macchio, being duly sworn, says:

1, I am a real estate agent duly licensed by the State of New York.

2. I am an agent of AGNELLI NEW JERSEY RE, LLC a New York
Corporation, with corporate offices located at 330 Washington St Ste 298 Hoboken, NJ

07030, (“Listing Agent”).

3. I am familiar with the Application to Retain AGNELLI NEW
JERSEY RE, LLC, filed by the Trustee (“Application”) and the property described therein.

4. I believe that I am experienced and qualified to represent the Trustee
in connection with the marketing and sale of the real property located at 175 BURTON LN
LAWRENCE, NY 11559 (the “Property”).

5. AGNELLI NEW JERSEY RE, LLC has agreed to accept
employment pursuant to the terms and conditions set forth in the Application and the
proposed commission structure. Based upon my experience and knowledge of the real
estate market, I believe that the commission structure proposed to be paid to Listing Agent
does not exceed customary commissions in the applicable geographical area and are
reasonable for the type of employment proposed.
Case o-20-/O0940-reg Voc obo-5 Filed QOl/leizl Entered Ol/icicl Llisooiocg

6. Neither I nor any member of AGNELLI NEW JERSEY RE, LLC
hold or represent any interest adverse to the estate with respect to the matters for which we

are to be employed and we are disinterested persons within the meaning of 11 U.S.C. §
101(14), as required by § 327(a).

7. To the best of my information and belief, neither I nor the other
members of this firm have any connection with the Debtors, their creditors, or any other
party in interest or their respective attorneys or accountants, the U. S. Trustee, or any person
employed in the office of the U.S. Trustee, as required by Rule 2014 of the Federal Rules
of Bankruptcy procedure except as set forth below.

8. I represent no interest adverse to the Debtors or its estate in the
matters upon which I am to be engaged.

FURTHER AFFIANT SAYETH NAUGHT.

LhL———*

James Macchio of

AGNELLI NEW JERSEY RE, |
LLC

The foregoing instrument was sworn to and subscribed before me this 27T' day of

whos 2020

 

 

NOTARY PUBLIC
Notary Public.
SHELDON E HAAG Sheldoa +1404
NOTARY PUBLIC Type, Stamp, or Print Name @p
State of Connecticut Commissioned

My. Commission Expires 41/30/2024
